Order entered October 22, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00248-CV

                           CONNIE MARIE MACINNES, Appellant

                                                V.

                             DEBORAH BUTTS, ET AL., Appellees

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC1203784I

                                               ORDER
       We GRANT appellant’s October 20, 2014 motion for an extension of time to file an

amended brief. We ORDER the amended brief tendered to this Court by appellant on October

17, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE